UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 CELSIUS HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 001-34611 20-2745790 (State or other jurisdiction ofincorporation) (Commission File Number) (IRS Employer Identification No.) Securities registered under Section 12(g) of the Exchange Act: None 2ederal Highway, Suite 208 Boca Raton, FL 33431 (Address of principal executive offices) (Zip Code) (561) 276-2239 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).YesoNox The number of shares of common stock outstanding as of May 9, 2011 was18,515,575. CELSIUS HOLDINGS, INC. Table of contents Page Number PARTI. FINANCIAL INFORMATION Item 1. Condensed Consolidated Balance Sheets at March 31, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for three months ended March 31, 2011 and 2010 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for three months ended March 31, 2011 and 2010 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6-10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11-14 Item 3. Quantitative and Qualitative Discussion about Market Risk 15 Item 4T. Controls and Procedures 15 PARTII. OTHER INFORMATION Item 6. Exhibits 15 Signatures 16 2 Celsius Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets March 31, 2011 December 31, 20101 (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $14,205and $32,433, respectively Inventories, net of reserve of $634,834 and $741,697, respectively Other current assets Total current assets Property, fixtures and equipment, net of accumulated depreciation of $61,445 and $54,334, respectively Other long-term assets - - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable, accrued expenses and other liabilities $ $ Due to related parties, short-term portion Total current liabilities Convertible note payable, net of debt discount, related party Due to related parties, long-term portion Total Liabilities Stockholders’ Deficit: Preferred stock, $0.001 par value; 2,500,000 shares authorized, no shares issued or outstanding, respectively - - Common stock, $0.001 par value: 50,000,000 shares authorized, 18.5 million shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ 1Derived from audited financial statements. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 Celsius Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (unaudited) For the Three Months Ended March 31, Net revenue $ $ Cost of revenue Gross profit Selling and marketing expenses General and administrative expenses Total operating expenses Loss from operations ) ) Other expenses: Loss on extinguishment of debt, related party - Interest expense, related party Other interest (income) expense, net ) ) Total other expense Net loss $ ) $ ) Weighted average shares outstanding - basic and diluted Loss per share - basic and diluted $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 Celsius Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (unaudited) For the Three Months Ended March 31 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on disposal of assets - Adjustment to allowance for doubtful accounts ) Adjustment to reserve for inventory obsolescence ) - Issuance of stock options Amortization of debt discount - Loss on extinguishment of debt - Changes in operating assets and liabilities: Accounts receivable ) Inventories Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property, fixtures and equipment - ) Proceeds from sale of equipment - Net cash provided by investing activities - Cash flows from financing activities: Proceeds from sale of common stock and exercise of stock options - Repayment of loans payable - ) Proceeds from debt to related parties - Repayment of debt to related parties ) ) Net cash (used in) provided by financing activities ) (Decrease) increase in cash ) Cash, beginning of period Cash, end of period $ $ Supplemental disclosures of cash flow information: Cash paid during the year for interest $ $ Cash paid during the year for taxes $
